     Case 3:20-cv-08114-DGC-DMF Document 15 Filed 07/07/20 Page 1 of 5




 1                                                                                             MDR

 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Robin Joy Fahr,                                  No. CV 20-08114-PCT-DGC (DMF)
10                          Petitioner,
11    v.                                               ORDER
12    State of Arizona, et al.,
13                          Respondents.
14
15          On May 15, 2020, Petitioner Robin Joy Fahr, who is confined in the Arizona State
16   Prison Complex-Perryville in Goodyear, Arizona, filed a pro se Petition for Writ of Habeas
17   Corpus pursuant to 28 U.S.C. § 2254, an Application to Proceed In Forma Pauperis, and a
18   Petition for Release Under COVID19 Pandemic (Doc. 3). In a June 2, 2020 Order, the
19   Court granted the Application to Proceed and called for an answer to the § 2254 Petition
20   and a response to the Petition for Release. On June 16, 2020, Respondent David Shinn
21   filed a Response to the Petition for Release; on June 26, 2020, Petitioner filed a Reply. The
22   Court will deny the Petition for Release.
23   I.     Petition for Release, Response, and Reply
24          In her Petition for Release, Petitioner states that she is 59.5 years old, was convicted
25   of non-dangerous crimes, has approximately five years remaining on her sentence, and has
26   a serious mental illness, Crohn’s Disease, Chronic Obstructive Pulmonary Disease
27   (COPD), a severely compromised immune system, and other health issues. She alleges she
28   is afraid her sentence will be a “death sentence . . . with this COVID 19 running through
     Case 3:20-cv-08114-DGC-DMF Document 15 Filed 07/07/20 Page 2 of 5




 1   this place.” Petitioner contends that the Arizona Department of Corrections (ADC) “is not
 2   doing anything for us” and that she went for a wellness check on April 18, 2020, and told
 3   the nurse that she could not breathe, her body hurt, and she had a cough, headache, nausea,
 4   dizziness, and fatigue, but the nurse told her to submit a health needs request form and to
 5   rest. Petitioner states that she still has the same symptoms, plus flu symptoms, but the
 6   medical department does nothing other than check for a fever. Petitioner also asserts that
 7   she “filed for clemency [on] April 8[,] 2020[,] through [ADC] under the COVID 19,” but
 8   Arizona Governor Ducey had previously stated on the news that he was not going to release
 9   inmates. Petitioner requests the Court release her “due to [the] threat of [her] losing [her]
10   life with COVID19” or modify the remainder of her sentence to “IPS,” house arrest, or
11   probation.
12          In his Response, Respondent alleges Petitioner is essentially seeking an injunction
13   requiring ADC to release her because she fears contracting COVID-19 in prison, which is
14   separate from the issues raised in her § 2254 Petition and is based on Petitioner’s physical
15   condition and ADC’s alleged inability to treat her conditions, not errors made in her state-
16   court criminal proceedings. Respondent contends that the fear of catching a virus does not
17   involve an alleged constitutional error in the state-court criminal proceeding and is not
18   sufficient to state a habeas claim. Finally, Respondent asserts that to the extent Petitioner
19   is alleging she is not receiving adequate medical care, this is a conditions of confinement
20   claim, not a habeas claim, and must be raised in a civil rights lawsuit. Respondent contends
21   ADC “takes the issues involved with COVID-19 very seriously and has taken a series of
22   measures to combat and minimize the effect of this virus” and, moreover, medical care and
23   medical providers are available to Petitioner.
24          In her Reply, Petitioner raises many issues beyond the scope of her Petition for
25   Release, making assertions regarding, among other things, the treatment and denial of
26   medical care for her underlying medical conditions and the general conditions of her
27   confinement in prison. Regarding her Petition for Release, she alleges that regardless of
28   ADC’s claims that “it is trying with the COVID 19 issues,” not all of ADC’s staff complies

                                                 -2-
     Case 3:20-cv-08114-DGC-DMF Document 15 Filed 07/07/20 Page 3 of 5




 1   with ADC’s directives, inmates are not given masks, “[n]o one in medical wears [a] mask,”
 2   “they ask about a fever, [but] don[’]t check for one,” the virus spreads “more and more”
 3   because inmates come in weekly from the county jails and there is “cross leveling w/CO2
 4   from unit to unit/yard to yard,” inmates are not receiving the cleaning supplies and soap
 5   ADC claims to be providing, and ADC cannot control “the quarantine areas” and inmates
 6   “are coming out befor[e] 14 days are up.” In sum, Petitioner contends that although ADC
 7   may be trying to prevent the spread of the virus, the “system’s broken and they certainly
 8   are not, and cannot control[] th[e] spread of the virus.” She requests the Court release her
 9   to “home confinement under COVID 19 pand[e]m[i]c, releases for [non-dangerous] crime,
10   good behavior with underl[ying] condition[]s.”
11   II.    Discussion
12          The issue Petitioner raises in her Petition for Relief—release due to COVID-19—is
13   distinct from the issues raised in her § 2254 Petition. Assuming Petitioner can seek release
14   due to COVID-19 in a habeas petition, Petitioner is first required to exhaust her state-court
15   remedies. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).1
16   Petitioner has not presented anything to suggest she has done so regarding her COVID-19
17   claim. See Williams v. Reiser, 2020 WL 3097181, and *2-3 (W.D.N.Y. June 11, 2020)
18   (dismissing § 2254 petitioner’s COVID-19 habeas claims for failure to exhaust in state
19   court); Griffin v. Cook, 2020 WL 2735886, at *5 (D. Conn. May 26, 2020) (dismissing
20   § 2254 petitioner’s COVID-19 claims for failure to exhaust and noting that this was
21
22          1
              An Arizona petitioner sentenced to less than the death penalty may exhaust her
23   federal claims by presenting them in a procedurally proper way to the Arizona Court of
     Appeals on direct appeal and/or in post-conviction proceedings, without seeking
24   discretionary review in the Arizona Supreme Court. Crowell v. Knowles, 483 F. Supp. 2d
     925, 928-30, 933 (D. Ariz. 2007) (following 1989 statutory amendment, Arizona Court of
25   Appeals has jurisdiction over criminal convictions involving less than a death sentence);
     cf. Swoopes v. Sublett, 196 F.3d 1008, 1010 (9th Cir. 1999) (citing pre-1989 statute). To
26   exhaust a claim, a petitioner must describe “both the operative facts and the federal legal
     theory on which his claim is based so that the state courts [could] have a ‘fair opportunity’
27   to apply controlling legal principles to the facts bearing upon his constitutional claim.”
     Castillo v. McFadden, 399 F.3d 993, 999 (9th Cir. 2005) (quoting Kelly v. Small, 315 F.3d
28   1063, 1066 (9th Cir. 2003), overruled in part on other grounds by Robbins v. Carey, 481
     F.3d 1143 (9th Cir. 2007)).
                                                 -3-
     Case 3:20-cv-08114-DGC-DMF Document 15 Filed 07/07/20 Page 4 of 5




 1   “consistent with the rulings of many federal courts nationwide that have addressed similar
 2   petitions by sentenced state prisoners in response to the COVID-19 pandemic”).
 3          In addition, although exhaustion may be excused if “(i) there is an absence of
 4   available State corrective process; or (ii) circumstances exist that render such process
 5   ineffective to protect the rights of the applicant,” 28 U.S.C. § 2254(b)(1)(B), Petitioner has
 6   presented nothing to suggest that either of these conditions have been met or that the
 7   exhaustion requirement should be waived. See Cobb v. Wolcott, 2020 WL 3470166, at *3
 8   (W.D.N.Y. June 25, 2020) (concluding “[s]tate court collateral review proceedings remain
 9   available” and noting that New York state courts “have considered, and resolved, claims
10   and petitions seeking release from state custody in connection with the COVID-19
11   pandemic.”); Williams, 2020 WL 3097181, at *4 (“Courts may excuse petitioners from
12   exhausting their claims when ‘relief is truly unavailable,’ but excusing exhaustion here,
13   where state courts are available, ‘would turn the habeas system upside down.’” (quoting
14   Money v. Pritzker, 2020 WL 1820660, at *22 (N.D. Ill. Apr. 10, 2020))).
15          Because Petitioner has failed to exhaust her COVID-19 claim in the Arizona state
16   courts and has failed to allege anything to suggest that exhaustion should be waived, the
17   Court will deny her Petition for Release.
18          The Court notes that challenges to conditions of confinement, threats to safety or
19   health based on inmate population density, exposure to the COVID-19 virus, lack of
20   medical testing and medical staff, or unsanitary conditions are properly raised in a civil
21   rights action pursuant to 42 U.S.C. § 1983. See Preiser v. Rodriguez, 411 U.S. 475, 498-
22   99 (1973); Crawford v. Bell, 599 F.2d 890, 891-92 (9th Cir. 1979) (the proper remedy for
23   complaints challenging conditions of confinement is a civil rights action under 42 U.S.C.
24   § 1983). Although release from prison is not an available remedy in a civil rights action,
25   other types of injunctive relief are available, such as enjoining unconstitutional conduct or
26   requiring compliance with protective measures. Petitioner should take note, however, that
27   civil rights actions by prisoners are subject to the Prison Litigation Reform Act, which
28   imposes filing fee obligations for prisoners, requires the Court to sua sponte screen civil

                                                 -4-
     Case 3:20-cv-08114-DGC-DMF Document 15 Filed 07/07/20 Page 5 of 5




 1   rights actions, and limits the number of in forma pauperis civil rights actions a prisoner can
 2   file.
 3   IT IS ORDERED:
 4           (1)    The reference to the Magistrate Judge Deborah M. Fine is withdrawn only
 5   with respect to Petitioner’s Petition for Release (Doc. 3). All other matters must remain
 6   with Magistrate Judge Fine for disposition as appropriate.
 7           (2)    Petitioner’s Petition for Release (Doc. 3) is denied.
 8           Dated this 7th day of July, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -5-
